FILED
                                                                                               GEC   ~.   3 2009
                              UNITED STATES DISTRICT COURT                               Clerk, u.s. District and
                              FOR THE DISTRICT OF COLUMBIA                                 Bankruptcy Courts

Earl Lee Grace,                                         )
                                                        )
               Plaintiff,                               )
                                                        )
               v.                                       )
                                                        )
                                                                Civil Action No.       09 2323
Robert Minissale,                                       )
                                                        )
                Defendant.                              )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a resident of Georgetown, Maryland, sues a resident or individual doing

business in Georgetown, Maryland, for fraud arising from the sale of land. He seeks $60,000 in

damages. The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the parties are not of diverse citizenship and the amount in controversy is




                                                                                                                   3
less than $75,000. Accordingly, the complaint will be dismissed. A separate Order accompanies



                                                     ~~.~
this Memorandum Opinion.


Date: November)Jf; ,2009                          United States District Judge




                                             2